ENTRE

L

SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET

Los 26

MINIER DU CONGO _

(SODIMICOS

‘ BIMZI LIMITED & FIRST QUANTUM MINERALS

LIMITED

MEMORANDUM D’ENTENTE MUTUELLE

N° 010 /PLN/MIN/MKW/2000

JANVIER 2000
4.. PERSONNEL

Le Partenaire s’engage à utiliser une partie du Personnel SODIMICO ayant déjà une certaine
compétence dans le domaine minier, avant de recourir aux compétences extérieures, le cas échéant.

5. MODE DE COOPERATION

Les parties conviennent de coopérer sous forme d’Association en Joint Venture dans le but de
compléter la prospection et de réaliser l’exploitation du gisement de LONSHI.

a) Le Partenaire apporte le financement requis pouvant conduire urgemment à une prospection
complémentaire et à l’exploitation du gisement de LONSHI, ce dans des délais relativement
courts de manière à permettre au Projet de produire dans un an plus de 10.000 tonnes de

cuivre commercial ;
Un montant non remboursable de 6 millions (6.000.000 ) de Dollars américains sera

payé à SODIMICO par le Partenaire comme coût de transfert du gisement. Le paiement
s’effectuera de la manière suivante :

— Æ M 1 million (1.000.000) de Dollars américaidfs le premier mois après signature de
PAccord ;
M 1 million (1.000.000) de Dollars américains le mois suivant la vente de la
première tonne de. métal ;
—# M2 millions (2.000.000) de Dollars américains le premièrg mois de la troisième

année ;
—ÿ> M2 millions (2.000.000) de Dollars américains le premièré mois de la quatrième

année.

b) Les besoins devant être circonscrits dans l’étude de faisabilité à mener, les Parties acceptent
de mettre dans le Protocole d’Accord à signer un échéancier précis de libération de
financement suivant les besoins exprimés par l’étude de faisabilité et préalablement
approuvés par SODIMICO ;

c) La première tranche de financement devra intervenir dans les trois mois à dater de la
signature du Protocole d’Accord ;

d) Six mois après le premier financement, le Projet devra produire les premiers tonnages de
minerais résultant des effets de l’action de la première tranche de financement ;

e) Lesdites minerais ou le métal en résultant après traitement à façon sera vendu sur le marché
International au prix le plus offrant et les bénéfices obtenus seront à 70 % destinés au
remboursement du financement obtenu et des intérêt générés ;

f) Les solde de 30 % sera partagé entre les parties à raison de 35 % pour SODIMICO et 65
% pour le Partenaire.

8) À l’échéance et après remboursement du principal et des intérêts, les bénéfices seront
partagés à raison de 49 % pour SODIMICO et 51 % pour le Partenaire. Ce pour une
période de jouissance laquelle coincidera avec la vie de la mine de LONSHI.

h) En relation avec l’apport total en numéraire que le Partenaire s’éngage à débourser, les
apports de la SODIMICO seront constitués par le gisement de LONSHI lui-même.

e o

&

i) Le Partenaire et SODIMICO s'engagent, {en ce qui concerne chacun, à prendre toutes les

mesures nécessaires. afin que les dispoditions ci-haut prévues soient scrupuleusement
respectées pour l’atteinte de l’objet du prébent Mémorandum. !

j) Le Partenaire s’engage à conduire l’étude He faisabilité pour compléter l’étude produite par

SODIMICO dans un délai relativement court.

6. PROGRAMME DES TRAVAUX |
! î

Le Partenaire et SODIMICO conviennerit d’exécuter les travaux de prospection et
d'exploitation du gisement de LONSHI suivant un programme à définir de commun accord et qui fera
partie intégrante du contrat ad hoc à conclure.

° - Î
Les travaux pourraient être exécutés par un sous-traitant accepté par les Parties. .
x …. _

Lun 26 7

7. GESTION DU PROJET  —

Le Partenaire et SODIMICO conviennent que la gestion du programme de prospection et
d’exploitation du gisement de LONSHI du point de vue administratif, financier et technique, tel qu'il
sera défini dans le contrat y relatif, sera assurée par le comité conjoint de gestion dans lequel les
Parties devraient être représentées à un haut niveau.

8. APPLICATION DES INTENTIONS.

Les intentions exprimées dans le présent Mémorandum seront coulées dans des ‘contrats
spécifiques à conclure entre les Parties.

9. CONFIDENTIALITE

Ce Mémorandum est confidentiel et ne peut être communiqué à une tierce partie sans un
consentement écrit du Partenaire et SODIMICO. Cette disposition n’est pas cependant applicable
pour l'information à fournir par l’une des Parties sous les contraintes légales.

La Partie concernée en informera l’autre Partie.

10. ENTREE EN VIGUEUR ET VALIDITE

Ce Mémorandum entre en vigueur à la date de la signature de l’Accord, lequel lui même sera
subordonné à l’autorisation du Ministère des Mines, organe de tutelle.

Ce Mémorandum est conclu pour une durée de 12 mois renouvelables pour une durée égale,
après examen des résultats obtenus et aux conditions prévalant au moment du renouvellement.

11. MODIFICATION

Le présent Mémorandum ne peut être modifié que par voie d’avenant signé par les Parties.

12. RESILIATION

Le présent Mémorandum ne peut être résilié avant 12 mois, à partir de la date de son entrée en
vigueur sans accord préalable écrit des Parties.

. Aix .… . .
Ainsi fait à... le... en quatré (6) originaux dont trois en français et
trois autres en anglais, la version française faisant foi.

POUR LE PARTENAIRE POUR LA SODIMICO
CATHERINE MWANAMWAMBWA Justin NYEMBO MUTA'HILE
DIRECTEUR GENERAL DE BIMZI DIRECTEUR GENERAL

DIRECTEUR GENERAL DE FIRST QUANTUAM
ENTRE

$ OCIE TE DE DEVELOPPEMENT INDUSTRIEL ET
MINIER DU CONGO

(SODIMICO)
ET

BIMZI LIMITED

PROSPECTION GEOLOGIQUE DANS LES ZONES
EXCLUSIVES DE RECHERCHES N'LVIII ET N° LV-
PARTIE SUD DE SODIMICO

PROTOCOLE D'ACCORD

< 06: LNMINTR A OCTOBRE 1999

PROSPECTION GEOLOGIQUE DANS LES ZONES
EXCLUSIVES DE RECHERCHES N°LVIII ET N° LV-
PARTIE SUD DE SODIMICO

PROTOCOLE D'ACCORD

ENTRE

LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO, en
abrégé SODIMICO, société de droit Congolais à caractère industriel, ayant son siège social à
Lubumbashi, n°549, Avenue Adoula, République Démocratique du Congo, représentée aux
fins des présentes par Monsieur NYEMBO MUTA'HILE ; Directeur Exécutif, ci-après
dénommée « SODIMICO » d’une part,

ET
BIMZI LIMITED, Entreprise ayant sont siège à LUSAKA , P.O.Box, 50514 , Zambie,

représentée aux fins des présentes par Madame CATHELINE MWANAMWAMBWA ,
Directeur Général, ci-après dénommée « LE PARTENAIRE », d'autre part,

PREAMBULE

Attendu que SODIMICO détient la totalité des droits de prospection et d'exploitation sur les
Zones Exclusives de Recherches N° LVII et N° LV- Partie Sud , dans la Province du
Katanga, District du Haut-Katanga, Territoire de Sakania, lesquelle Zones concernées par

le présent Accord ;

Attendu que la SODIMICO souhaite reconstituer ses réserves minières en continuant les
travaux d'exploration, de prospection et de recherches géologiques dans les Zones Exclusives
de Recherches N° LVIII et N° LV- Partie Sud , et ce, en vue de compléter les informations
qu’elle détient sur lesdites les Zones 3

Attendu que SODIMICO désire conclure lesdits travaux de prospection et recherches
géologiques par l'exploitation des gisements potentiels à mettre à vue ;

X Cunvk

N°LVII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..
N
ee 4. KA

€. (POSSIERZER

a.

Attendu que SODIMICO ne dispose pas présentement de moyens financiers et technologiques
nécessaires afin de mener ces activités d'exploration et d ‘exploitation des gisements
potentiels à mettre à vue dans les Zones Exclusives de Recherches N° LVIII et N° LV- Partie

Sud;

Attendu que le Partenaire, en partenariat avec SODIMICO, est intéressé à mener des
activités d'exploration et à mettre en exploitation des gisements mis à jour ;

Attendu que le Partenaire est disposé dans un premier temps à prendre entièrement en charge
ces activités de prospection et de financer l'exploitation des gisements éventuels mis à jour,
quitte à déterminer le mécanisme de remboursement à partir des produits d’exploitation ;

Attendu que le Partenaire souhaite développer et exploiter dans une Joint-Venture avec
SODIMICO, les gisements éventuels découverts à l'issue de la prospection, et ce, à des
conditions à définir dans un Accord Définitif de création d’une Joint-Venture .

Attendu que SODIMICO est disposée à créer avec le Partenaire une entreprise de
participation ou Joint-Venture afin d'exploiter l’un ou plusieurs gisements potentiels à mettre
a vue dans les Zones Exclusives de Recherches N° LVIII et LV-Partie Sud ;

Attendu que les reconnaissances antérieures faites par SODIMICO dans les Zones Exclusives
de Recherches N° LVIII et N° LV- Partie Sud tel que décrit à l'annexe 1 font voir certains
indices en potentiel minier, les Parties ont convenu de conclure le présent Protocole d'Accord
en vue de définir en détail les termes et conditions des activités de prospection et de
Préparation de l’exploitation des gisements potentiels à mettre à jour ;

Attendu que SODIMICO et le Partenaire conviennent pour la clarté de leurs rapports
juridiques de conclure un Protocole d’Accord sur l'Association Momentanée qu'ils veulent
créer pour la prospection géologique en vue de l'exploitation des gisements à mettre à vue :

Il est convenu et arrêté ce qui suit :

ARTICLE 1 : DEFINITIONS ET INTERPRETATION

a. Dans le présent Accord ainsi que dans tous les annexes qui en font partie intégrante, à
moins que le contexte s'y oppose, les mots et expressions suivants signifient
respectivement :

a.1. « Accord des Parties » signifie le présent Accord conclu entre SODIMICO et
le Partenaire, collectivement désignés les « Parties », lequel Accord régit les
droits, devoirs et obligations des Parties de même que les relations entre
elles eu égard à l’Association Momentanée et aux travaux de prospection
qui seront exécutés dans les Zones Exclusives de Recherches N° LVIII et N°
LV- Partie Sud.

a.2. « Comité de Coordination » signifie le comité formé en vertu de l’article 17

x Ciclo

(e

DOSSIER ZER N°L VIII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..
T LES

Css

a.3. « Protocole d’Accord » signifie l'Accord de prospection géologique
conclu entre SODIMICO et le Partenaire de même que ses modifications,
ajouts et annexes. l

a. 4 Les expressions « des présentes», «aux présentes » et autres expressions
similaires se réfèrent, à moins d'indication contraire, au présent Accord et
non à l’un des ses articles, paragraphes ou sous-paragraphes en particulier.

a.5. « Echantillons » signifie tout élément physique, en quantité et en qualité dont
le Partenaire pourra disposer aux fins d’analyses indispensables à l'exécution
du présent Accord. La collecte et l'exportation pour les buts susmentionnés
seront libres, mais pourraient être sujettes aux taxes administratives et autres
requises par l’Etat congolais.

2.6. « Etude de Préfaisabilité » signifie le rapport écrit tel que défini à l’article 5 et
comportant une évaluation préliminaire du potentiel commercial des
gisements situés dans les Zones Exclusives de Recherches N° LVIII et N°

LV- Partie Sud.

a.7. « Etude de Faisabilité » signifie le rapport écrit tel que défini à l’article 6.
Ce rapport est une analyse technico-économique de la mise en valeur de
tout gisement des Zones Exclusives de Recherches N° L VIII et N° LV-
Partie Sud, découvert à l'issue des travaux de prospection ou
antérieurement et contiendra une description et analyse des réserves
(importance et qualité), des méthodes d’exploitation, de divers coûts y
compris ceux relatifs à la remise en état du site dudit gisement,
conformément à la législation applicable en matière d'environnement en
vigueur en République Démocratique du Congo.

2.8. « Gisement» signifie un amas minéralisé dont toutes les caractéristiques de
qualité et de quantité ont été déterminées de façon suffisante pour
s'assurer raisonnablement que son exploitation sera rentable dans des
conditions économiquement prévisibles et se rapporte à tout gisement
découvert ou confirmé à la suite des travaux de prospection effectués par les
Parties suite au présent Accord dans les Zones Exclusives de Recherches N°

LVIII et N° LV- Partie Sud.

a.9. « Gisement Sélectionné » signifie le gisement avec réserves certaines,
probables et possibles identifié par les Parties à l’issue des travaux prévus dans

le présent Accord.

3.10. « Gouvernement» signifie le Gouvernement de la République
Démocratique du Congo.

a.1l. «Loi» ou « Lois» signifie les lois et législations de la République

Démocratique du LC
X Ka à
[æ]

a DOSSIER ZER N°L VII et N°LV-Partie Sud : PROTOCOLE D’'ACCORD..

ca © SIC ea

a.12. « Travaux de Prospection» ou « Travaux d’Exploration » ou

«Travaux exploratoires » ou « Travaux Géologiques » signifient tous les
travaux de reconnaissance, d’étude, de recherche tel que défini à l’article 8 et
Comprenant des relevés de tout genre, de forage (de surface et souterrain),
d‘excavation souterraine, de descente des puits et d’échantillonnage
(comprenant l'achat de tous les équipements et de la machinerie, de même
que l'érection des bâtiments et autres installations) effectués à
l'intérieur des limites des Zones Exclusives de Recherches N° LVIII et N°
LV- Partie Sud dans le but de déterminer, de limiter et confirmer la présence
d’un ou plusieurs gisements conformément au présent Accord.

a.13. « Accord Définitif» signifietout Accord à signer entre les Parties en vue
dela création dela Joint-Venture pour l’exploitation d'un gisement
sélectionné. A chaque gisement sélectionné sera associé un Accord
Définitif différent. Il n’y aura donc pas d'Accord global sur l’ensemble
des gisements sélectionnés.

a. 14 «Sous-traitant» ou « Contractant » signifie filiale du Partenaire spécialisée en
exploration et mandatée par celui-ci pour l'exécution du projet défini dans cet

Accord

a. 15 « Association Momentanée» ou « Association » signifie partenariat limité
dans la réalisation de l'objet du pèsent Accord.

a. 16 «Zones Exclusives de Recherches N° LVIII et N° LV- Partie Sud » signifie
lesdites Zones tel que décrit en annexe 1.

b. L'emploi dans cet Accord des paragraphes, des sous-paragraphes et des titres n’a
pour seul objet que d’en faciliter la consultation et ceux-ci ne peuvent servir à

l'interprétation de cet Accord.

C. Sauf indication contraire, tous les montants en espèces indiqués aux présentes le sont
en dollars américains (USD).

d. Les mots et expressions définis au préambule et ailleurs dans les présentes, ont le même
sens qui leur est attribué dans lo préambule et ailleurs dans cet Accord.

€. A moins d'une indication contraire dans cet Accord ou eu égard au contexte, l’utilisation
du mode singulier inclut toute référence correspondante au mode pluriel, et

l'utilisation du genre masculin inclut toute référence correspondante au genre féminin.

à CT
TLC l

ARTICLE 2 : OBJET

Le présent Accord a pour objet de définir les termes et conditions devant régir les
activités de prospection afin de :

1. découvrir des gisements neufs de cuivre, cobalt, zinc, étain, nickel, métaux précieux a
d'autres substances minérales valorisables daris les Zones Exclusives de Recherches N

LVIII et N° LV- Partie Sud ;

2. compléter la prospection de tout gisement dont les indices seraient préalablement mis à
jour par SODIMICO, et ce, pour son exploitation immédiate ;

3. découvrir et développer des gisements dans les Zones Exclusives de Recherches N° LVIH
et N° LV- Partie Sud, et ce, en vue de constituer les réserves géologiques desdites Zones
ou en vue de la préparation de leur exploitation éventuelle ;

4. réaliser une ou des étude(s) de préfaisabilité et de faisabilité sur des gisements

éventuels à mettre à vue dans les Zones Exclusives de Recherches N° LVIIT et N°  LV-
Partie Sud; :

5. développer et préparer l'exploitation des gisemerits découverts.

ARTICLE 3 : MODE DE COOPERATION

Les Parties conviennent de constituer une Association Momentanée dénommée « Projet de
Prospection des Zones Exclusives de Recherches N° LVII et N° LV- Partie Sud en sigle
<PP LVIHI-LVS » dans le but de réaliser l’objet des présentes.

ARTICLE 4 : LES ETAPES DE REALISATION DU PROJET

a. Durée de la période

Les Parties conviennent que les trävaux de prospéction devront débuter dans les six mois à
compter de l'entrée en vigueur du présent Accord et préalablement après autorisation par les
autorités éompétentes de faire extrer le matériel requis en République Démocratique du
Congo. Lesdits travaux s’effectueront sur une période de 3 (troïs) ans (période de
Prospection), à compter de l’entrée en vigueur du présent Accord.

b. Production de l'Etude de Préfaisabilité

L’Etude de Préfaisabilité sera conduite pendant la période de prospection. Elle sera produite
dans les douze mois à compter de Ja date où un gisement Séra considéré comme « gisement
sélectionné » et identifié par les Parties comme exploitable.

c: Production de l’Etude de Faisabilité
# €

L'Etude de Faisabilité sera produite dans les 12 mois suivant la production de l'Etude de
Préfaisabilité. ÿ : :
À À ; # k
DOSSIER ZER N°L VIII et AL V-Partie Sud : PROTOCOLE D'ACCORD. #
-C SE : °

Bite se

Lo 4 Lutses &

La
d. Signature de l’Accord Définitif de création de la Joint-Venturé

Une fois l'Etude de Faisabilité produite, les Parties se retrovèponf'ai vue de négocier
l'Accord Définitif de création de la Joint-Venture. 4 #

e. Mise en chantier de l'exploitation de tout gisement mis à jour

La mise en chantier devant conduire à l'exploitation de tout gisemént mis à jour dans les
Zones Exclusives de Recherches N° LVIII et N° LV- Partie Sud ét à la production du métal
ou des métaux prendra deux ans à Éomipter de la date de production de l'Elide de Fäisabilité,
et ce après approbation de l'Accord Définitif de création: de la Joint Venture par le
Gouvernement.

f. Couverture des Zones Exclusives de Recherches N° LVJLT. LV-Parti

A la mi-pérjode de prospection, soit une année et demi à compter de l'entrée en vigueur du
présent Accord, le Partenaire est tenu de couvrir 50% de la surface des Zones Exclusives de
Recherches N° LVIII et N° LV- Partie Sud. Le Partenaire pourra poursuivre les travaux de
prospection sur les 50% de surface restante jusqu'au terme de la période de prospection.

g. Autres gisements sélectionnés

A l'expiration de la période de prospection, les Parties décideront des gisements découverts
pour lesquels les travaux d'exploitation et de mise en production commerciale seront
effectués dans le cadre de nouvelles Joint-Venturès à créer.

Li

h. Période complémentaire de prospection

I pourrait être convenu entre les Parties de prolonger la pfriode de prospection au delà de la
période de 3 ans. Dans le cas de gisements mis à jour, pour lesquels les Parties n'äuraient pas
décidé de procéder à des travaux d'exploitation, la période de prospection à leur égard sera
prolongée pour une période n'excédant pas la période permise eu égard aux dispositions
légales et réglementaires sprévalant en République Démocratique us

Toute prolongation aux termes des présentes sera consignée dags un avenant äd hoc au
présent Accord. l
t

i. Fin de la prospection | | l

1. Le Partenaire pourra en tout temps mettre fin à la prospection Concemée par le présent
article avant la fin de la période de prospection en dopnant à SODIMICO un préavis écrit
de 60 jours, et dans un tel cas, le Partenaire sera libéré des droits et obligations prévus à
l'article 15 et ne pourra obtenir remboursement des sommes engagées. Toutefois,
l'obligation de remise en état des gites conformément à. la législation relétive à
l'environnement devra être strictement respectée. Dans un tel cas, tous les résultats et

rapports des travaux devront être remis à SODIMICO. # :
ë
X Ca 4
4

DOSSIER ZER N°L VIII et.N°LV-Partie Sud : PROTOCOLE D'ACCORD..'
! ER
sitset. €

$

2. SODIMICO peut envisager une résiliation anticipée du présent Accord moyennant un
préavis de 60 jours calendrier dans le cas où le Partenaire ne respecterait pas ses
obligations eu égard aux clauses du présent article, et c&, sans encourir aucun dommage

de sa part.
ARTICLE 5 : CONTENU DE L’ETUDE DE PREFAISABILITE
5.1. BUT DU PROJET

Le projet a pour but la conduite d’une prospection en vue d’arriver rapidement à une
exploitation minière et au traitement métallurgique des minerais pour là production des
métaux (cuivre, cobalt, étain, et autres). Les méthodes d’exploitation minière ainsi que les
procédés métallurgiques qui seront utilisés devront bénéficier de l'application des techniques
modemes éprouvées qui permettraient de réaliser des rendements de récupération élevés aussi
bien pour le cuivre que pour les autres métaux.

5.2. L'ETUDE DE PREFAISABILITE

Pour chaque gisement sélectionné, l'étude de préfaisabilité fixera la taille de l'exploitation
minière et en déterminera ses orientations métallurgiques pour la création de la Joint-Venture
en vue de l'exploitation. Elle devra évaluer le potentiel global de minéralisation en métaux
valorisables et définir le meilleur schéma de développement de l'exploitation. Ce document
établira également une évaluation grossière de la rentabilité de l’exploitation. Pour ce faire,
l'étude devra déjà préciser toutes les opérations minières, métallurgiques et autres en vue de
l'exploitation rationnelle de tout gisement sélectionné, ainsi qu’une estimation des besoins en
financement et en cqûts opératoires du projet. ° , d

La décision prise de la création de la Joint-Venture sera finalisée à l'issue de la production de
l'étude de préfaisabilité. °

ARTICLE 6 : ETUDE DE FAISABILITE

L'étude de faisabilité complétant l'étude de préfaisabilité sera établie en vue de la production
d'un document bancable de qualité acceptable par les deux Parties. ‘s: #

ARTICLE 7 : PRISE EN CHARGE DES ETUDES DE FAISABILITE
ET DE FAISABILITÉ ° #

Le Partenaire prendra en charge 100% du coût des études. de préfaisabilité et de faisabilité
nécessaires à la mise en exploitation de tout gisement sélectionné dans Îes Zones Exclusives
de Recherches N° LVIIL et N° LV- Partie Sud . Le. 4 :

ARTICLE 8 : PROGRAMMES DE PROSPECTION

Les Parties conviennent d’exécuter la prospection suivant uñ. programme à définir de comm
accord et qui fera partie intégrante des présentes. %

- DOSSIER ZER N°L VII et N°LV-Partie Sud : PROTOCOLE D’ACCORD..

. È N
ns Ce Ste = fe n

| RER

Ê

RER EE
ARTICLE 9 : FINANCEMENT DU PROJET DE PROSPECTION

Le Partenaire s'engage par les présentes à mobiliser rapidement lé montant nécessaire au
financement de toutes les dépenses occasionnées par les travaux de prospection, en vue
d’arriver dans les délai impattis, à l’exploitation d’un ou plusieurs gisements sélectionnés.
Un montant de... l.........s dollas américains est prébu pour
être dépeñsé dans un délai de un an et demi à compter de l'entrée en vigueur du présent
Accord.

Ce programme de prospection qui durera 3 ans conduirait à la découverte de nouveaux
gisements et déboucherait éventuellement à la création des Joint-Ventures pour l’exploitation
en commun de gisements sélectionnés mis à jour.

ARTICLE 10 : BUDGET DES TRAVAUX DE PROSPECTION

Le Partenaire présentera à SODIMICO, en mémeftemps qu’un programme de Prospection
détaillé, un budget des engagements de dépenses ainsi que leur échéancier, pour la période de
Prospection . #

ARTICLE 11 : PARTICIPATIONS | #

a) Les Parties reconnaissent que la prospection et la recherche géologique sont des activités à
très grands risques et conviennent que les deux Parties devraient partager ces risques.

b) Ainsi, les Participations dans l'exploration et l'exploitation éventuelle seront réparties de
la manière suivante :

1) SODIMICO : : 49%
2) LE PARTENAIRE : 51%

c) Le Partenaire s'engage à trouver pour SODIMICO et pour lui même le financement
Correspondant requis. 5

d) Ledit financement constitue un Préfinancement remboursable avec intérêt à l'exploitation
du premier gisement sélectionné. Les intérêts ne seront pas supérieurs au LIBOR plus 2,5
(deux et demi) pour-cent.

€) En conformité avec la loi , les Parties conviennent d’affectér un montant équivalent 34%
de dépenses annuelles à des oeuvres à caractère social. Le mécanisme d'affectation et de
gestion sera déterminé par le Comité de Coordination, prévu à l’article 17

f) Pour l'exploitation d’un gisement sélectionné, la cession de tous droits, titrés et intérêts
sur le gisement au bénéfice de la Joint Venture d'exploitation constituera les apports de

SODIMICO.
AG î
3
> DOSSIER ZER N°L VIII et N'LV-Partie Sud: PROTOCOLE D'ACCORD.
(@ ze. Ce pit La

KR +R “+ Saut ect Te

HIER

sie

nes

ARTICLE 12 : FOURNITURE DES MOYENS TECHNOLOGIQUES

Pour la réalisation rapide du projet de prospection, le Partenaire s'engage à foumir les
technologies et les moyens matériels les mieux adaptés bôur rnener rapidement les travaux de
prospection et de recherches géologiques, et participera activement à l'élaboration des
programmes des travaux et à l’exécution de ceux-ci.

ARTICLE 13 : FORMATION DU PERSONNEL

Le Partenaire s’engage à assurer la formation du personnel SODIMICO mis à la disposition
de l’Association Momentanée et à transférer son savoir-faire dans les méthodes du travail et
spécialement dans le domaine de la prospection.

ARTICLE 14 : GESTION

La gestion administrative, financière et technique du projet, tel que défini dans les présentes,
sera assurée par un Comité de Coordination créé à cet effet par les Parties et tel que repris
dans le présent Accord.

ARTICLE 15 : DROITS ET OBLIGATIONS DES PARTIES

Les Parties se reconnaissent et s’assignent réciproquement les droits et obligations suivants :

15.1 DROITS ET OBLIGATIONS DE SODIMICO

a) SODIMICO, par les présentes, consent au Partenaire le droit exclusif d'effectuer
avec elle, dans les Zones Exclusives de Recherches N° LVIII et N° LV- Partie
Sud des travaux de prospection devant conduire à la production par le Partenaire
des études de préfaisabilité et de faisabilité en vue de l’exploitation des gisements
sélectionnés.

b) SODIMICO mettra à la disposition du Partenaire, dès la signature du présent
Accord, les données géologiques disponibles #ur les Zones Exclusives de
Recherches N° LVIII et N° LV- Partie Sud .

c) SODIMICO s'engage à exploiter en commun avec le Partenaire cértains
gisements à découvrir, et ce, suivant les modalités à définir au cas par cas dans -
des Accords Définitifs de création de Joint:-Venture.

d) SODIMICO doit obtenir toutes les autorisations et les permis nécessaires pour
effectuer les travaux de prospection et d'exploitation dans les Zones Exclusives
de Recherches N° LVIII et N° LV- Partie Sud, requises par les autorités
compétentes en matière d'environnement, de reconnaissance et de mise en valeur
ainsi que les autorisations nécessaires pour l’accès aux Zones Exclusives de
Recherches N° L'VII et N° LV- Partie Sud. à
SODIMICO s’engage à entreprendre toute action et démarche nécessaires
pour le maintien de la validité de ses titres miniers sur les Zones Exclusives de

: 7 rches N° LWIII et N° LV- Partie Sud
À At
DOSSIER ZER N°LVIII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..
nt Ca ie \u

DONS ee Le

e) SODIMICO fera tout ce qui est nécessaire pour faciliter la collecte et
l'exportation des échantillons conformément aux lois en vigueur en République

Démocratique du Congo.

15.2 DROITS ET OBLIGATIONS DU PARTENAIRE

a) Le Partenaire s ‘engage à débuter six mois après l'entrée en vigueur des présentes, et
préalablement après l'autorisation de faire entrer en République Démocratique du Congo
du matériel nécessaire et retenu pour le projet, les travaux de prospection sur terrain.

b) Le Partenaire a l’obligation de débuter, dans les trois mois de la susdite entrée en vigueur,
les autres travaux préparatoires aux travaux de prospection.

c) Le Partenaire, en Association Momentanée avec SODIMICO, effectuera tous les travaux
liés à la prospection .

Pour l'exécution desdits travaux, le Partenaire pourra recourir aux prestations des sous-
traitants locaux ou étrangers préalablement agréés par SODIMICO, avec priorité
d'utilisation du personnel SODIMICO dans l'Association Momentanée. Les prestations de

ce personnel seront payées à SODIMICO par le Partenaire. Toutefois, l'agrément de
SODIMICO ne pourrait être refusé sans raison valable.

d

©

e) Le Partenaire s’engage à mobiliser sans délai les moyens financiers et matériels
nécessaires pour réaliser lesdits travaux . Les travaux seront réalisés conformément au
budget élaboré par le Partenaire et exécuté par le Comité de Coordination suivant les
directives définies de commun accord par les deux Parties.

f” Le Partenaire s'engage à respecter la législation et la réglementation en vigueur en
République Démocratique du Congo. Il s ‘engage en particulier à effectuer, dans le délais
et conditions en République Démocratique du Congo, toutes les démarches et à faire
toutes les déclarations exigées par la loi minière et la réglementation en la matière.

Le Partenaire fera de son mieux pour que les membres du personnel expatrié et
leur famille respectent la réglementation sur l’entrée et le séjour des étrangers et
remplissent normalement les obligations à ce titre. |

È ARTICLE 16 : TAXES, CHARGES ET DROITS

Toutes taxes, tous droits de douane et autres afférents à la prospection tels que définis dans le
présent Accord sont à charge exclusive de SODIMICO. Toutefois, l’Association
Momentanée paiera une taxe administrative équivalente à cinq pour cent (5%) de la valeur
C.L.F du mentériel. |

ARTICLE 17 : COMITE DE COODINATION

Les travaux de prospection, tels qu’exposés dans les présentes, seront gérés par un Comité de
Coordination des Zones Exclusives de Recherches N° LVIII et N° LV- Partie Sud

CA
- Ë

< -
Ce L:

| SS tertse Le

é DOSSIER ZER.N°L VII et N°LY-Partie Sud : PROTOCOLE D'ACCORD..

«e

Ü

Lust Sie La

12

a) Le CCLVIII-LVS sera composé de 4 (quatre) membres.

b) Le Partenaire nommera 2 (deux) personnes au CCLVIII- LVS. Une des .
Personnes nommées par le Partenaire sera un membre non actif et le deuxième
membre sera le Directeur des Opérations.

0] SODIMICO nommera 2 ( deux ) membres au CCLVIH-LVS, Une des personnes
nommées par SODIMICO sera un membre non actif et le deuxième membre sera le
Directeur Adjoint des Opérations.

d) Ainsi le CCLVIII-LVS sera composé de membres ci-après :

+ Président : le membre non actif nommé par la SODIMICO

+ Vice-Président : le membre non actif nommé par le Partenaire.
+ Membre : Directeur des Opérations

+ Membre : Directeur - Adjoint des Opérations.

e) Le secrétariat du CCLVIL-LVS sera assuré par un personnel employé à
l'Association Momentanée et nommé à cette fin par le Directeur des
Opérations.

D Des réunions du CCLVIN-LVS se tiendront à Musoshi au moins une fois par trimestre
Calendrier, et ce, cours de la première quinzaine de chaque trimestre, sauf s’il en est
décidé autrement par le CCLVIII- LVS.

8) A la demande d’un membre, le Président Pourra convoquer une réunion extraordinaire
en le notifiant par avance à tous les autres membres conformément au paragraphe h ci-
après & :

h) Quatorze jour avant toute réunion, le Secrétaire du CCLVII- LVS fera parvenir à
chaque membre du CCLVIII- LVS une convocation avec un ordre du jour.

ÿ Le Secrétaire fera également parvenir à tous les membres du CCLVII- LVS un
compte rendu de chaque réunion en moins de quatorze jours après la date d’une telle
réunion du CCLVIII- LVS .

j) Pour chaque réunion, le quorum sera de 3 (trois) membres ; si le quorum
n’est pas atteint, la réunion sera ajournée au même jour et à la même heure la
semaine suivante et au cas où ce jour serait un jour férié, au jour
ouvrable qui suit le jour férié.
La notification d’un tel ajournement sera faite par le Secrétaire du CCLVIII- LVS
Si au moins un membre nommé par chacune des Parties est présent à la réunion
ajournée, le quorum sera atteint. L'ordre du jour pour une réunion ajournée
restera le même que pour la réunion d’origine et ne sera pas modifié. Le fait
qu’un quorum n'ait pas été atteint ne limitera en aucune façon le Directeur des
Opérations dans ses efforts pour réaliser les objectifs du présent Accord.

, DOSSIER ZER N°L VII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..
é :

FSC pe
LE]

Kk) En accord avec la Partie qu’il représente, chaque membre du CCLVIN- LVS
peut être représenté par un délégué pour patticiper aux réunions du CCLVHI-
LVS et voter à sa place.

D) Le Président du LVIHI-CCLVS n’aura pas de voix prépondérante.

M) Si au cours d’un vote, il ya impasse, l'Association Momentanée continuera,

‘fais l'impasse sera portée au niveau du Directeur des Opérations pour
SODIMICO «&t du Vice- Président, représentant du Partenaire, pour y trouver
une solution daris les meilleurs délais. Au cas où les deux représentants
n'arrivaient pas à résoudre l'impasse, la question sera tranchée conformément à
l’article 34 du présent Accord, relatif au règlement des litiges.

n) Chaque Partie aura le droit de nommer ou de révoquer les membres qu’elle a
nommés en vertu de cet Accord en donnant à cet effet un préavis écrit à
l’autre Partie.

0) En cas de vacance d’un membre du CCLVIN- LVS, la Partie
concemée pourvoira au remplacement dans les meilleurs délais, Chacune
des Parties peut à tout moment relever de ses charges l’un des membres.

P) La langue de travail au CCLVHI- LVS sera le français etles documents
seront également en français. Toutefois, les documents techniques
Pourraient être en anglais avec leur traduction éventuelle en français par
l'Association momentanée.

® Tous les frais encourus pour les réunions du CCLVII- LVS par une Partie (62
compris le coût de participation des membres à la réunion) seront imputés au
compte de l'Association momentanée.

r) LeCCLVII-LVS pourra mettre en place dés groupes de travail si besoin en est.
Les fonctions de ces groupes seront d'agir en tant que conseillers ou en toute
qualité déterminée par le CCLVIII- LVS avant leur établissement et les frais
seront imputés au compte de l'Association Momentanée.

s) Le CCLVII-LVS n'a pas de personnalité juridique.

t Le CCLVII- LVS assurera toutes les obligations et responsabilités telles que
prévues dans le présent Accord. -

À + = Suces, me

DOSSIER ZER N°L VIII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..

14

ARTICLE 17 : GESTION DES TRAVAUX DURANT LA PERIODE DE
PROSPECTION.

a) Le CCLVHI- LVS donnera les directives à l'Association et aura les rôle et
mandat décrits plus amplement dans le présent Accord.

b) La gestion courante de l'Association, à tous égards, est confiée au
Directeur des Opérations, secondé par le Directeur Adjoint des
Opérations qui le remplace en cas d’absence.

€) La Direction des Opérations élaborera un Programme annuel des travaux de
Prospection conforme aux termes du présent Accord. Ce programme sera
approuvé par le CCLVIII- LYS.

Aussi, le Directeur des Opérations devra annuellement remettre à jour le
Programme des travaux et le soumettre à l'approbation du CCLVIH- LVS.

d) Les opérations seront conduites conformément au ‘programme de prospection,
au budget y relatif et au présent Accord. .

e) Le Directeur des Opérations présentera au CCLVII- LVS des rapports mensuels
des travaux de prospection.

f) Le Directeur des Opérations donnera accès aux Parties à toute information
relative aux travaux, et ce, à tout moment raisonnable lorsque requis. En
plus, il fournira des copies de telles informations si la demande lui en est faite.

8) Tous frais encourus par le Directeur des Opérations dans l’exercice de ses
fonctions seront imputés à l'Association Momentanée. Au cas où le Directeur
des Opérations se verra obligé d’encourir de frais qui dépassent les frais
budgétisés de plus de 10% (dix pour cent), il devra préalablement obtenir
l'approbation du CCLVII- LVS . A cet égard, le CCLVIII- LVS peut imposer
des directives et conditions qui doivent être respectées.

h) Le Directeur des Opérations ne peut être révoqué en tant que tel que si,
conformément à l'article 34, un arbitre émet un ordre à cet effet ou sile
Partenaire devait remplacer le Directeur des Opérations pour une raison
quelconque.

i) Sans limiter la généralité du paragraphe b) de l'article 18 ci-dessus, le
Directeur des opérations aura le contrôle des fonctions ci-après :

. Ci

sv LT

€
Les) Rrress

€

DOSSIER ZER N°L VIII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..

é 2 jé éitpqa der Hace

4 at k€
fe tnt

i)l- Tous les aspects techniques, entre autres et sans limitation, tout ce qui
concerne la géologie, l'échantillonnage, l'ingénierie environnementale, la
géostatistique, la recherche minière, la topographie et les services
informatiques, en ce compris} Rriétiqie de -Eestion, l’évaluation des
réserves, les estimations des coûts, l’approvisionnement, la recherche et

le développement général.

i)2- Les questions financières, administratives et de gestion du personnel
en ce qui concerne :

i)2.1.le personnel, le secrétariat, la comptabilité, l’audit inteme et les services
juridiques ;
i)2.2. l'achat et l'acquisition des biens, matériaux, fournitures,
installations, équipements, électricité, eau, services publics, transport
ù et/ou d'autres services pour l'Association ;

i)2.3. les assurances requises de temps en temps pour l'Association et
la souscription de ces assurances ;

i)2.4. la conduite des relations avec les média et la rédaction des
communiqués de presse et autres communiqués publics en ce qui
concerne les travaux, ce, en collaboration avec les Parties ;

2.5. la distribution aux Parties dans les meilleurs délais, de tout rapport,
toute étude ou tout autre document préparé par les consultants,
experts, professionnels ou fournisseurs des services se rapportant audits

travaux.

j) Au cours de d'exercice de ses fonctions, services et obligations, le Directeur des
Opérations
aura le droit de faire toutes les choses nécessaires pour, ou qui ont une incidence sur, ou
qui sont en rapport avec l'exercice desdites fonctions, services ou obligations, en ce
compris ét sans limitation, le droit :

Ï1.- d'utiliser n'importe quel employé du Partenaire pour remplir et exécuter
pour et au compte de l'Association, toutes les actions ou affaires qui
sont nécessaires pour ou qui ont une incidence sur, ou qui sont en rapport
avec l’exercice de ses fonctions, services ou obligations ;

, j)2.- d'engager et d’employer, pour le compte des Parties, des sous-traitants, des

É personnes comme personnel, employés ou agents, à temps plein ou partiel,
temporairement ou occasionnellement tel qu’il le jugera nécessaire dans
les limites fixées par le budget approuvé par le CCLVIII- LVS , et de définir
leurs obligations et services respectifs et de mettre fin aux services d’un ou
de plusieurs d’entre eux à n’importe quel moment ;

à Oduulue

T DOSSIER ZER N°L VIII et N°LV-Partie Sud: FRO PROTOCOLE D’ACCORD..

i)3.- de recourir pour le compte des Parties à des tiers pour fournir des conseils
et/ou services qu’il jugera nécessaires ou appropriées, à condition que :

)3.1. les honoraires ou autres frais effectifs des tiers engaées d’une telle façon
soient payés par l’Association ;

)3.2.‘tout montant payable se conforme au budget ad hoc de prospection ;

3.3. les services de SODIMICO ne soient pas disponibles ou si de tels services
sont compétitifs à tous égards sur le marché ;

j)4.- pour, au compte et au nom de l'Association, d’acheter ou d’acquérir autrement
toutes les marchandises, matériaux, équipements, fournitures, électricité, eau,
services publics, transport et autres services de quelque nature que ce soit, à
condition que :

i)4.1. ces marchandises, matériaux, équipements et fournitures soient de
qualité requise pour garantir la fiabilité des résultats des travaux de
prospection ;

3)4.2. tous les coûts relatifs à l'achat, à l'acquisition, à la maintenance, au transport
et à la prospection par lesdits articles soient à charge de l'Association ;

i)4.3. tout montant payable en vertu de l’article 8, le soit conformément au budget
ad hoc de prospection ;

DS.-de gérer les travaux de prospection conformément à l'objet de cet
Accord et notamment :

5.1. d'amener de l’eau dans la zone de prospection et d'utiliser toute eau trouvée dans
les Zones Exclusives de Recherches N° LVIII et N° LV- Partie Sud ;

” ÏS.2. d’ériger, d'utiliser et de maintenir tout équipement et installations susvisés
dans la zone de prospection ;
3)5.3. de pourvoir aux logements des employés dans les localités prévues à cet effet
par l’Association ;

Ï)6.-de remplir toutes obligations légales de SODIMICO relatives à la
gestion de l’environnement en ce qui concerne la restauration, la
réhabilitation ou les mesures en vue de garantir la sécurité du chantier.

À Cul

. DOSSIER ZER N°L VII et N°L.V-Partie Sud : PROTOCOLE D'ACCORD..
Cu, € Sani, 2x

: en sv Satis y os

sage

ARTICLE 19 : RESSOURCES HUMAINES

a) L'objectif de la politique de gestion des, ressources humaines qui sera
suivie par l’Association sera d'assurer une ptôtéction et une rentabilité maximales
pour l’Association.

b) La politique de gestion des ressources humaines se conformera à l'objet de
l'Association et aux directives tels qué définis dans le présent Accord.

c) Les effectifs à emploÿer par l'Associ tion. $éront strictement limités à ce qui est
/ nécessaire à l’exécution des travaux dé ‘prospection. Le Directeur des

Opérations utilisera les compétences éträngères non disponibles en République
Démocratique du Congo (RDC). : :

Hi “ «
d) Les employés dé chaque Partie dans l'Aësociation conserveront leur statut
spécifique en tant qu’employés soit de SODIMICO, soit du Partenaire, selon le
Cas , ou seront mis à la disposition de l'Association si les Parties l'agréent.

€) Le personnel SODIMICO sera régi par les dispositions légales, conventionnelles
et réglementaires en vigueur et applicabl , le cas échéant, à tous les agents SODIMICO.

Î) Le personnel non ressortissant de Ja RDC employé par le Partenaire continuera a être régi
par les dispositions contractuelles et réglementaires propres au Partenaire, toutefois se
conformera aux dispositions légales de la RDC, sauf dans le cas de mise à disposition du
personnel des deux Parties où le personnel sera régi par des dispositions uniques.

&) En ce qui concerne l'application du régime disciplinaire, le personnel de la SODIMICO
utilisé par l'Association sera placé sous l'autorité hiérarchique du Directeur des
Opérations et du Partenaire. l

h) Les Parties conviennent sur l'établissement d’un organigramme dynamique et évolutif, en
fonction des besoins de fonctionnement sur terrain. Toutefois un organigramme de base,
repris à l’annexe 2 sera pris en considération au lancement de l’ Association.

C DOSSIER ZER N°L VIII et N°LV-Partie Sud : PROTOCOLE D'ACCORD..
re SS UE LR îe
\ + ENT 8. le

ARTICLE 20 : INDEMNISATION :

a) Pour toute périodé'précédant la daté dé 14 Sigiläture des présentes, SODIMICO
convient d’exonérer le Partenaire de toute responsabilité et tiendra le Partenaire
indemne de toute poursuite et de tout préjudice concemant : le défaut de se
confôrmer à toute disposition de toute convention conclue avec un tiers
relativement aux Zones Exclusives de Recherches N° LVIII et N° LV- Partie Sud
et aux activités de SODIMICO sur lesdites Zones , le défaut de se conformer
à toute loi ou tout réglement applicable sur les Zones Exclusives de Recherches
N° LVIHII et N° LV- Partie Sud aux activifés de SODIMICO sur celles-ci, le défaut
de se conformer à une loi, un règlement où'uné directive liés à la protection de

l'environnement et s'appliquant auxdites Zones et l'émission, le dépôt, le
dégagement ou le rejet d’un contaminant Sür les Zones susvisées, découlant
directement ou indirectement des agisé ts de SODIMICO, de même que des
agissements de ses dirigeants, employés L'ifändataires (sous réserve d’être
subrogée dans tous les droits du Partenaifé contre eux). Un état des lieux sera
produit à cet effet par les Parties avant és début des travaux , et ce, par tout
moyen moderne adéquat (rapport d’environnement détaillé et photographies à
envoyer aux deux Parties comme preuve). Ce document fera partie intégrante de
cet Accord.

Chaque Partie convient d’indemniser l’autre Partie pour toute perte, dommages ou
débours résultant de ce qui suit toute inexécution d’une obligation d’une Partie aux termes
de cet Accord ou de l’inexactitude de toute déclaration ou garantie contenue à cet Accord
ou dans toute déclaration déposée par cette Partie mentionnée aux présentes ; et toutes
réclamations, demandes, poursuites, causes d’actions, procédures, jugements, frais et
dépenses et autres débours, de quelque nature, liés à ce qui précède, incluant les frais
extrajudiciaires raisonnables et les débours.

b

A

€) Chaque partie doit aviser aussitôt l'autre Partie de toutes dettes, responsabilités,
contrats ou engagements à l'égard desquels elle peut être tenue responsable en
vertu des dispositions du présent article et l’autre Partie peut alors participer à
toutes négociations la concemant.

d) La responsabilité des Parties, en vertu des paragraphes b) et c) du présent article, de
s’indemniser réciproquement n'est pas engagée tant et aussi longtemps que la totalité de
l'indemnité recherchée par l'une des Parties, selon le cas, n’excède par dix mille dollars
(10.000$) américains. se

,

8 Chlulios

DOSSIER ZER N°LVIII et N°LV-Partie Sud

Cu OC Ges be
N HS SET a Le

